         Case 1:19-cv-08807-PAE Document 44 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLAM LEE GILLESPIE,

                               Plaintiff,

                        -v-

 NEW PROJECT, LLC AND HEARTLAND SCENIC
 STUDIO, INC.,

                               Defendants.



 HEARTLAND SCENIC STUDIO, INC.,

                               Third-Party Plaintiff,
                                                                        19 Civ. 8807 (PAE)
                        -v-
                                                                              ORDER
 NEW PROJECT, LLC,

                               Third-Party Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 25, 2021, the Court received a letter motion from third-party defendant New

Project LLC, asking that the case management conference currently scheduled for March 30,

2021 to serve as a pre-motion conference. Dkt. 43. Because this letter missed the deadline set

for pre-motion letters, it deprives opposing counsel of a meaningful opportunity to reply in

advance of the scheduled conference. This Court is obliged to adjourn the conference, which

now will be held on April 7, 2021, at 2:30 p.m. The Court directs plaintiff to file a response to

New Project, LLC’s letter by March 31, 2021. Counsel are also directed to email chambers at
         Case 1:19-cv-08807-PAE Document 44 Filed 03/26/21 Page 2 of 2




EngelmayerNYSDChambers@nysd.uscourts.gov with a list of attorneys who will be appearing

at the conference by April 6, 2021.

       SO ORDERED.

                                                      PaJA.�
                                               __________________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge
Dated: March 26, 2021
       New York, New York




                                           2
